Title: To Thomas Jefferson from Lafayette, 14 February 1785
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Jefferson, Thomas



Paris ce 14 fe 1785.

Le Mis. De la Fayette a l’honneur de faire ses compliments à Monsieur Jefferson et lui envoye la lettre de Mr. Le Cte. De Florida Blanca. Il verra que dans ce tems l’article des Limites avoit été différemment reglé que les prétensions Espagnoles ne semblent l’annoncer.
L’original de cette lettre fut envoye dans le tems au Congres. Une Copie remise à Mr. Jay mais il n’y eut rien de plus de fait à cet egard: et le Mis de la Fayette qui n’avoit aucune mission ne Se permit, comme de raison, de prendre aucun engagement.
